     Case 3:19-cv-00802-M Document 9 Filed 07/17/19         Page 1 of 2 PageID 73


                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                           )
                                             )
       Plaintiff,                            )   Civil Case No. 3:19-cv-00802-M
                                             )
v.                                           )
                                             )
JOHN DOE infringer using                     )
IP address 162.231.213.159,                  )
                                             )
       Defendant.                            )
                                             )


     PLAINTIFF’S MOTION FOR LEAVE TO PROCEED WITHOUT LOCAL
                             COUNSEL


       In accordance with N.D. Tex. L. R. 83.10(a) and for the reasons explained below,

Plaintiff Malibu Media, LLC (referred to as "Plaintiff" or "Malibu Media") requests leave

of Court to proceed without local counsel.


       By way of background, Malibu Media alleges that John Doe, a copyright infringer

using IP address 162.231.213.159 (referred to as "Defendant"), infringed on Plaintiff’s

original creative copyrighted works by downloading and/or distributing such works

through BitTorrent protocol.


       The undersigned is a member of the bar of this Court, but maintains a principal

office in Houston, Texas. The undersigned has handled and is currently handling numerous

copyright infringement cases for Plaintiff in District Courts across the state of Texas,

including this district. Because of that the undersigned frequently travels to various


                                             1
    Case 3:19-cv-00802-M Document 9 Filed 07/17/19               Page 2 of 2 PageID 74


locations in this district and the other districts in Texas. The undersigned commits to being

available at the Court's request for appearances.


       For these reasons, Malibu Media requests leave of Court to proceed without local

counsel.


Dated: July 17, 2019                                Respectfully submitted,


                                                    By: /s/ Paul S. Beik
                                                    Paul S. Beik
                                                    Texas Bar No. 24054444
                                                    BEIK LAW FIRM, PLLC
                                                    8100 Washington Ave., Suite 1000
                                                    Houston, TX 77007
                                                    T: 713-869-6975
                                                    F: 713-868-2262
                                                    E-mail: paul@beiklaw.com
                                                    ATTORNEY FOR PLAINTIFF


                CERTIFICATE OF CONFERENCE AND SERVICE
       I hereby certify that I was unable to confer with, or to serve a defendant because he
or she has not yet been named and served with an amended complaint in this matter, and
has not entered an appearance personally nor through counsel in this matter.

                                                    By: /s/Paul S. Beik




                                             2
